PER CURIAM.
The employer/carrier appeal from a Workers’ Compensation Order, wherein the claimant was awarded temporary total disability benefits. Five points are presented for review. We affirm on all points. However, with regard to Point V, we wish to clarify that the employer/carrier is obligated to pay for only those medical bills which are related to the back, hip, neck, shoulder, and right and left knee injuries.
The order is affirmed insofar as it is not inconsistent with this opinion.
SHIVERS, SHAW and THOMPSON, JJ., concur.